          Case: 1:19-cv-01240-SO Doc #: 9 Filed: 08/07/19 1 of 3. PageID #: 24




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                  CLEVELAND DIVISION

 ALRAINA LIGON,

      Plaintiff,

 v.                                                       Case No. 1:19-cv-01240-SO

 CITIZENS DISABILITY, LLC,

      Defendant.

                                     SUGGESTION OF DEATH

          Counsel for Plaintiff, SULAIMAN LAW GROUP, LTD., suggests, pursuant to Federal

Rule of Civil Procedure Rule 25(a)(1), the death of Alraina Ligon during the pendency of this

action.

          1.       On May 31, 2019, Plaintiff brought suit against Citizens Disability, LLC alleging

violation of the Telephone Consumer Protection Act (the “TCPA”), 47 U.S.C. § 227 et seq.

          2.       Unfortunately, On August 7, 2019, Counsel for Plaintiff learned of Plaintiff’s July

8, 2019 passing.

          3.       In accordance with Fed. R. Civ. P. 25(a), Counsel for Plaintiff is informing the

Court of Plaintiff’s passing.




                                                    1
        Case: 1:19-cv-01240-SO Doc #: 9 Filed: 08/07/19 2 of 3. PageID #: 25




        4.      In light of Plaintiff’s passing, Counsel for Plaintiff is no longer able to pursue

Plaintiff’s claims on behalf of Plaintiff.

DATED: August 7, 2019                                       Respectfully submitted,

                                                            SULAIMAN LAW GROUP, LTD.

                                                            By: /s/ Joseph S. Davidson

                                                            Joseph S. Davidson
                                                            Mohammed O. Badwan
                                                            SULAIMAN LAW GROUP, LTD.
                                                            2500 South Highland Avenue
                                                            Suite 200
                                                            Lombard, Illinois 60148
                                                            +1 630-575-8181
                                                            jdavidson@sulaimanlaw.com
                                                            mbadwan@sulaimanlaw.com




                                                2
        Case: 1:19-cv-01240-SO Doc #: 9 Filed: 08/07/19 3 of 3. PageID #: 26




                                CERTIFICATE OF SERVICE
        I hereby certify that on August 7, 2019, I electronically filed the foregoing with the Clerk
of the Court for the United States District Court for the Northern District of Ohio by using the
CM/ECF system. I certify that all participants in the case are registered CM/ECF users and that
service will be accomplished by the CM/ECF system.
                                                             /s/ Joseph S. Davidson




                                                 3
